—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered August 2, 2001, convicting him *598of burglary in the second degree and attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to prove the defendant’s guilt of the crimes of burglary in the second degree and attempted burglary in the second degree beyond a reasonable doubt (see Penal Law § 140.25 [2]). The evidence of the acts committed by the defendant, including his attempted entry into one apartment followed by his unlawful entry into a second nearby apartment a short time later, and the false excuse he provided to the owner of the latter apartment to explain his presence therein, constituted adequate proof of his criminal intent (see People v Monge, 248 AD2d 558 [1998]).
The defendant’s attempt to open one complainant’s locked apartment door was sufficient evidence of conduct tending to effect the commission of the crime to support his conviction of attempted burglary in the second degree (see People v Hissin, 267 AD2d 599 [1999]). Feuerstein, J.P., Friedmann, Schmidt and Mastro, JJ., concur.